DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
Re Claim 10: Here. Applicant believes that Stojanovski fails to disclose the limitation at issue "the service support type information transmitted by the first network element (AMF, as a non-limiting example) to the second network element (RAN, as another non-limiting example) is used to indicate whether redirection to EPS for the purpose of supporting the service is possible or not".
Examiner very kindly points out that Stojanovski clearly discloses wherein the service support type information is used to indicate whether redirection to EPS for the purpose of supporting the service is possible or not (See Stojanovski Fig. 2, [0036]: In operations 3 and 4, the 5GS triggers a handover towards EPS by executing an N2-AP procedure in which it indicates to NG RAN 204 that this is a handover for EPS fallback (such as through communication between NG-RAN 204 and AMF 208).  . . .  Note that in some embodiments, instead of performing handover it is also possible for 5GS to trigger an RRC Release with Redirection procedure). NOTE: Also See [0038].
Re Claim 10: Then in operation 6, based on the EPS fallback indicator. RAN has two available implementation options, that is, (i) performing handover; (ii) in some embodiments, instead of performing handover, it is also possible for RAN to trigger an RRC Release with 
Examiner very kindly points out that Stojanovski clearly disclose it is 5GS which trigger handover/redirection and 5GS triggers a handover/redirection towards EPS by executing operations 3 and 4 (See above underlined in [0036]).  In other words, similar to handover, redirection is performed via the same operations 3 and 4.  


/MINJUNG KIM/
Examiner, Art Unit 2644